Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claim 32 is amended. Claims 8-9, 11-13 and 30-31 are cancelled. Claim 33 is added. Claims 32-33 are pending.


Response to Arguments
Applicant’s arguments, filed on 10/19/2021, have been fully considered but they are not persuasive. The applicant asserts that the combination of Li and Wang does not teach or suggest: “by the SMF network entity and based at least in part on the determination and at least in part in response to a protocol data unit (PDU) session establishment, sending an indication to a user plane function (UPF) network entity of the network, the indication sent by the SMF network entity to the UPF network entity configuring the UPF network entity to not buffer downlink (DL) data for the UE in the MICO mode”.  Examiner respectfully disagrees.

The combination of Li and Wang, specifically Wang teaches that when the UE has entered the MICO mode, the AMF may determine the SMF serving the UE during the establishment of the PDU session for the UE, and transmit an MICO indication to the SMF. The MICO indication may be adopted to indicate the SMF that the UE has entered the MICO See Wang; Par. [61]-[62], [76])

Wang, further teaches, as illustrated in Fig. 8, that when the UE has entered the MICO mode, not sending a notification or the downlink paging request to the UE. The notification may be a notification with respect to the arrival of the downlink signaling or data for the UE [Step 803]. when the UE has not entered the MICO mode, determining whether the UE is reachable, and when the UE is unreachable, not sending the notification or the downlink paging request to the AMF serving the UE. [Step 804] The SMF may transmit an N11 request to the AMF. When the UE has entered the MICO mode, the AMF may reject the notification or downlink paging request from the SMF, and transmit the MICO indication or UE-unreachable indication to the SMF. The MICO indication or the UE-unreachable indication may be adopted to indicate the SMF not to send the notification or the downlink paging request. [Therefore, when the UE has entered the MICO mode, it is determined that the UE is not reachable, sending the notifications to the AMF is prevented. The notification may be DL data for the UE] (See Wang; Par. [136]-[138] and Fig. 8)

Therefore, for the reasons shown above, the combination of Li and Wang clearly teaches the claimed invention. Therefore, the rejection of claim 32 is sustained.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US. Pub. No. 2018/0227872, Citation from Provisional Application No. 62/473,231) in view of Wang (US. Pub. No. 2020/0236534 A1)

Regarding claim 32, Li discloses a method for communications, comprising:  by a session management function (SMF) network entity of a network (See Fig. 1; SMF 110), determining a mobile initiated connection only (MICO) mode of a user equipment (UE) (See Par. [120]-[124] of Li for a reference to the AMF  determines whether MICO mode is allowed for the UE according to the UE’s Mobility Pattern, which describes expected communication behavior/activity of the UE) in which the UE is to be reached for mobile terminated (MT) data by the network when the UE is in connected mode (See Par. [133] of Li for a reference to the AMF indicates UE in MICO mode is always unreachable for mobile terminated data while in CM-IDLE) and in which the UE is not to be reached for mobile terminated (MT) data by the network when the UE is in idle mode (See Par. [133] of Li for a reference to the AMF indicates UE in MICO mode is reachable for mobile terminated data when the UE is in the CM_CONNECTED state) 
Li does not explicitly disclose determination is based on an indication that the SMF network entity received from an Access and Mobility Management Function (AMF) network entity; and by the SMF network entity and based at least in part on the determination and at least in part in response to a protocol data unit (PDU) session establishment, sending an indication to a user plane function (UPF) network entity of the network, the indication sent by the SMF network entity to the UPF network entity configuring the UPF network entity to not buffer downlink (DL) data for the UE in the MICO mode and configuring the UPF network entity to not send, to the SMF, downlink (DL) data notifications for the UE in the MICO mode.

However, Wang discloses determination is based on an indication that the SMF network entity received from an Access and Mobility Management Function (AMF) network entity (See Par. [61] of Wang for a reference to when the UE has entered the MICO mode, the AMF may transmit an MICO indication to the SMF. The MICO indication may be adopted to indicate the SMF that the UE has entered the MICO mode, so as to enable the SMF not to send the notification or the downlink paging request); and by the SMF network entity and based at least in part on the determination and at least in part in response to a protocol data unit (PDU) session establishment (See Par. [61]-[62], [76] of Wang for a reference to that when the UE has entered the MICO mode, the AMF may determine the SMF serving the UE during the establishment of the PDU session for the UE, and transmit an MICO indication to the SMF. The MICO indication may be adopted to indicate the SMF that the UE has entered the MICO mode, so as to enable the SMF not to send the notification or the downlink paging request), sending an indication to a user plane function (UPF) network entity of the network, the indication sent by the SMF network entity to the UPF network entity configuring the UPF network entity to not buffer downlink (DL) data for the UE in the MICO mode (See Par. [136]-[137] and Fig. 8 of Wang for a reference to that when the UE has entered the MICO mode, and after determining that the UE is not reachable, preventing sending the notifications to the AMF. The notification may be data for the UE)and configuring the UPF network entity to not send, to the SMF, downlink (DL) data notifications for the UE in the MICO mode (See Par. [76], [137]-[138] and Fig. 8 of Wang for a reference to that when the UE has entered the MICO mode, the AMF may reject the DL paging request from the SMF or reject a notification that may include data for the UE [Therefore, Data from the UPF is not sent to the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with Li. The motivation of combination is improving the network’s performance, by reducing signaling overhead between the SMF and the AMF, when determining that the UE is unreachable. (Wang; Par. [38]).
See Fig. 1; SMF 110), the apparatus comprising: memory (See Fig. 8; Memory 808); a processor coupled to the memory (See Fig. 8; Processor 802).

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dao et al (US. Pub. No. 2018/0262924 A1) discloses a method for facilitating policy optimization in a communication network. 
Youn et al. (US. Pub. No. 2018/0376446 A1) discloses a network-initiated deregistration method and an apparatus for performing the same.
Ryu et al. (US. Pub. No. 2019/0021064 A1) discloses a method for performing/supporting registration management and/or connection management.

6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413